Citation Nr: 1714918	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-45 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased initial rating for a service-connected lumbar spine disability, which is assigned a noncompensable rating prior to March 6, 2008, a 20 percent rating from March 6, 2008 to prior to August 15, 2008, and noncompensable rating from August 15, 2008.

2. Entitlement to an initial rating in excess of 10 percent prior to December 1, 2015 and 20 percent from December 1, 2015 for radiculopathy of the left lower extremity.

3. Entitlement to an initial rating in excess of 10 percent prior to December 1, 2015 and 20 percent from December 1, 2015 for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served with the Indiana Army National Guard from September 1980 to September 1990, January 1991 to January 1992, and from February 1993 to October 1997 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a low back disability and assigned a noncompensable evaluation, effective February 10, 2006.  The Veteran's claims file is now in the jurisdiction of the Indianapolis, Indiana RO.

During the pendency of the appeal, a September 2010 rating decision assigned a 20 percent evaluation for the low back disability from March 6, 2008 and noncompensable evaluation from August 15, 2008.  An April 2016 rating decision granted service connection for radiculopathy of the lower extremities as secondary to the service-connected lumbar spine disability and assigned 10 percent ratings from February 10, 2006 and 20 percent ratings from December 1, 2015 for each lower extremity.  Although the Veteran has not specifically disagreed with these ratings, the Board finds that radiculopathy of the lower extremities is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71, General Rating Formula, Note 1.  The issues on appeal have been recharacterized as listed on the title page of this decision, to take account of the fact that the orthopedic and neurologic manifestations of the service-connected lumbar spine disability warrant separate ratings pursuant to different rating criteria.

In September 2015, the appeal was remanded for further evidentiary development.  The case has been reassigned to the undersigned.  
FINDINGS OF FACT

1. Prior to the in-service aggravation of the Veteran's lumbar spine disability, the disability was manifested by forward flexion to 75 degrees and left leg sciatica.  

2. Prior to March 6, 2008, the Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes with a total duration of at least four weeks, but less than six weeks in a twelve month period.

3. From March 6, 2008 to prior to August 25, 2008, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, but not favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes with a total duration of at least six weeks in a twelve month period.

4. From August 25, 2008, the Veteran's lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes with a total duration of at least four weeks, but less than six weeks in a twelve month period.

5. Prior to December 1, 2015, the Veteran's radiculopathy of the left lower extremity was not manifested by more than mild symptomatology.

6. From December 1, 2015, the Veteran's radiculopathy of the left lower extremity was not manifested by more than moderate symptomatology.

7. Prior to December 1, 2015, the Veteran's radiculopathy of the right lower extremity was not manifested by more than mild symptomatology.

8. From December 1, 2015, the Veteran's radiculopathy of the right lower extremity was not manifested by more than moderate symptomatology.

CONCLUSIONS OF LAW

1. The assigned pre-aggravation baseline evaluation of 20 percent for the Veteran's lumbar spine disability is appropriate.  38 U.S.C.A. §§ 1153, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.322, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242, 4.124a, DC 8520 (2016).

2. The criteria for an initial compensable rating for a lumbar spine disability prior to March 6, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).

3. The criteria for an initial rating of 20 percent, but no higher, for a lumbar spine disability have been met from March 6, 2008 to prior to August 25, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).

4. The criteria for an initial compensable rating for a lumbar spine disability from August 25, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).

5. The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to December 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

6. The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity from December 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

7. The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity prior to December 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

8. The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity from December 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the January 2010 rating decision on appeal granted service connection for a lumbar spine disability and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A September 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while November 2011, February 2015, and September 2016 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue being decided, including VA and private treatment records and records from the Social Security Administration (SSA).  The Veteran has not identified any evidence that remains outstanding.  The Veteran appeared at VA examinations in November 2006, March 2009, February 2011, and December 2015.   The VA examiners reviewed his claims file, completed all necessary testing, and examined the Veteran.  The December 2015 examiner responded to the questions posed by the Board's remand.  The examinations are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As will be further discussed below, in a July 2016 VA opinion, the VA examiner incorrectly noted that thoracolumbar spine range-of-motion measurements were not taken prior to the Veteran's service and found it was therefore not possible to determine the pre-aggravation baseline for the Veteran's lumbar spine disability without resorting to mere speculation due to the limited amount of evidence in his medical records.  Nonetheless, the evidence of record is sufficient to ascertain the degree of disability at the time of entrance into service.  See 38 C.F.R. § 3.322.  For that reason, the Board finds that a remand for an additional examination would serve no useful purpose, but would instead impose unnecessary additional burdens on VA with no potential benefit flowing to the Veteran (and delay in the grant herein).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria and Analysis

The January 2010 rating decision granted the Veteran service connection for a herniated nucleus pulposus and degenerative disc disease (DDD) of the lumbar spine, effective February 10, 2006, and assigned a noncompensable rating.  While the RO determined the lumbar spine symptomatology met the criteria for an initial 20 percent rating, it assigned a noncompensable rating after it ascertained the degree of disability existing at the time of entrance into active service was equivalent to a 20 percent rating.  Pursuant to 38 C.F.R. § 3.322, the assigned rating reflects only the degree of disability over and above the degree of disability existing at the time of entrance into active service, or pre-aggravation baseline.  The Veteran has continually alleged that he is entitled to a higher rating throughout the appeal period.   

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula provides that associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.

Note (5) explains that unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent disability rating with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).
In the recent decision of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Board notes that the spine examinations of record did not fully test the spine in accord with all of the notations in § 4.59; however, as will be explained below, the November 2006 VA examination report specifically addresses passive motion testing by noting that it was not completed; however, pain on active motion was noted.  The December 2015 VA examination report addresses pain on weight bearing.  Additionally, for the spine, there is no opposite undamaged joint.  Moreover, during the period from March 6, 2008 to prior to August 25, 2008, in order to obtain a higher rating for the spine the evidence would need to show a form of ankylosis, which by definition in Note (5) above, is when the spine is fixed in flexion or extension.  The Board concludes that remanding for an examination to evaluate these types of ranges of motion would not provide evidence pertinent to the ratings assigned during other periods, as they would only show current range of motion values, not what they were at an earlier time.  Therefore, the Veteran is not prejudiced by the Board not remanding for further testing in this regard.

Neurological impairments affecting the sciatic nerve are evaluated under DCs 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia), using the criteria under DC 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Id.; see Miller v. Shulkin, No. 15-2904, 2017 U.S. App. Vet. Claims LEXIS 317, *1 (Mar. 6, 2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

Under DC 8520, for incomplete paralysis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Pre-aggravation Baseline

As previously discussed, pursuant to 38 C.F.R. § 3.322, the assigned rating for a disability aggravated by service reflects only the degree of disability over and above the degree of disability existing at the time of entrance into active service, or the pre-aggravation baseline.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  Id.

A December 1993 chiropractic progress report, prior to periods of ACDUTRA when the Veteran's back disability has been shown to have been aggravated, shows a chiropractor diagnosed lumbar disc protrusion with left leg sciatica.  The Veteran reported he had "bouts" with his back on a weekly basis.  On examination, there were muscle spasms.  A portion of the low back was very painful to palpation.  Physical examination revealed forward flexion to 75 degrees, extension to 20 degrees, left rotation to 20 degrees, and left lateral flexion to 20 degrees.  His treatment included chiropractic spinal adjustments, traction, and electrical muscle stimulation.   

In a July 2016 opinion, a VA examiner reviewed the claims file and found it was not possible to determine the pre-aggravation baseline for the Veteran's back disability without resorting to mere speculation due to the limited amount of evidence in his medical records.  The examiner incorrectly noted that range-of-motion measurements were not taken prior to service.   

In examining this evidence, the Board concludes the degree of disability existing at the time of entrance into active service was equivalent to a 20 percent rating.  Under the General Rating Formula, forward flexion to 75 degrees warrants a 10 percent rating.  The chiropractor did not describe the severity of the left leg sciatica.  Construing the evidence in a light most favorable to the Veteran, the Board finds the sciatica was mild in nature and consistent with mild incomplete paralysis of the sciatic nerve.  Under Code 8520, mild symptomatology warrants a 10 percent rating.  Combining the 10 percent rating for orthopedic manifestations with the 10 percent rating for neurological manifestations results in a combined 20 percent rating.  38 C.F.R. § 4.25.  The Board acknowledges the General Rating Formula calls for evaluating any associated objective neurologic abnormalities separately, but combining the ratings is necessary to establish the pre-aggravation baseline.  See 38 C.F.R. § 4.71, General Rating Formula, Note 1.  In addition, the Board notes the establishment of a separate pre-aggravation baseline for the service-connected radiculopathy of the left lower extremity could result in a rating reduction for that disability, which the Board will not consider.  The Board also acknowledges the July 2016 examiner's opinion that it was not possible to determine the pre-aggravation baseline, but the examiner did not address the December 1993 orthopedic progress report, which provided range-of-motion measurements.  Accordingly the July 2016 VA opinion is not accorded any substantial probative value in this regard.  On the other hand, the Board places substantial weight of probative value on the December 1993 chiropractic progress report.  As such, the Board finds that the preponderance of the evidence reflects that the preservice degree of disability was ascertainable and that the Veteran's lumbar spine disability symptomatology (including left leg sciatic) warranted a pre-aggravation baseline of 20 percent. 




Orthopedic Manifestations Prior to March 6, 2008

In a March 2006 statement, the Veteran reported his low back disability prevented him from sitting, walking, or standing for extended periods.  In a separate March 2006 statement, he stated he could not lie down, sit, bend, or walk for very long without his back becoming painful.

On November 2006 VA examination, herniated nucleus pulposus of the L5-S1, extending to the right and left sides, and degenerative disc disease (DDD) were diagnosed.  The Veteran reported he had constant pain in his lower back, ranging from 4 to 10 on a 10 pain scale.  It radiated to both legs and up the spine.  He also reported fatigue, decreased motion, stiffness, weakness, and spasms.  He was able to walk a quarter of a mile.  He stated he experienced severe flare-ups that occurred once a month and lasted from 1 to 2 weeks.  They caused a further limitation of motion and function of the back.  During those periods, he rested his back.  The examiner indicated the Veteran did not have any incapacitating episodes during the prior year.  The Veteran reported he was not receiving medical treatment for his low back at the time of the examination and reported he had not for years, primarily due to financial concerns.

On examination of the thoracic sacrospinalis, there were spasms, guarding, pain with motion, and tenderness on the left and right.  The examiner indicated the muscle spasm, localized tenderness, and/or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was not atrophy or weakness.  His posture was stooped with his head forward.  His gait was normal.  There was lumbar flattening.  There was not thoracolumbar spine ankylosis.  Forward flexion was to 80 degrees, with pain beginning at 50 degrees.  After repetitive use, flexion was to 50 degrees.  The examiner indicated pain was most responsible for the additional limitation of motion.  Extension was to 0 degrees, with pain beginning at 0 degrees.  The examiner noted that extension started at 20 degrees due to the Veteran's posture for the examination being stooped over to 20 degrees.  There was pain, but not additional loss of motion on repetitive use.  Right lateral flexion was to 10 degrees, with pain beginning at 10 degrees.  There was pain, but not additional loss of motion on repetitive use.  Left lateral flexion was to 15 degrees, with pain beginning at 15 degrees.  There was pain, but not additional loss of motion on repetitive use.  Right lateral rotation was 0 to 20 degrees, with pain beginning at 10 degrees.  There was pain, but not additional loss of motion on repetitive use.  Left lateral rotation was to 15 degrees, with pain beginning at 10 degrees.  There was pain, but not additional loss of motion on repetitive use.  The examiner noted that passive range of motion testing was not completed.

The Veteran reported he stopped working as a welder in March 2005 because his cardiologist would not let him work.  The examiner opined the low back disability affected the Veteran's usual daily activities, including by having a moderate effect on chores, exercise, traveling, bathing, and dressing and a severe effect on sports.   

January 2007 private chiropractic records show the Veteran complained of constant back, hip, and left leg pain.  The chiropractor noted he reported the symptoms began a week before the evaluation.  He rated the pain as 10 out of 10.  It was aggravated by coughing, sneezing, walking, reaching, lifting, bending, sitting, lying down, standing, and neck movement.  Nothing relieved it.  He indicated the pain was interfering with social activities, hobbies, and sleep.  On palpation, mild to moderate hypertonicity and tenderness were observed in the thoracic region and the lumbar region on the left.  Mild to moderate hypertonicity and tenderness were observed in the gluteus major on the left.  On active range of motion testing, extension was moderately restricted by pain and left lateral flexion was moderately restricted by pain.  Specific measurements were not provided.  Later in January, he rated his mid back pain as 4 out of 10 and low back pain as 5 out of 10.  Thoracic extension, lumbar extension, lumbar left lateral flexion, and lumbar right lateral flexion were noted to be reduced.  The chiropractor noted the Veteran's treatment was progressing as expected in February 2007, but thoracic extension, lumbar extension, and lumbar right lateral flexion were still reduced.  Later in February, the Veteran rated his back pain as 8 out of 10, but his other symptoms remained similar.  The following week, he rated his mid back pain as 2 out of 10 and low back pain as 3 out of 10.  In March 2007, the chiropractor noted he was still progressing as expected.  He rated his mid back pain as 2 out of 10 and low back pain as 3 out of 10 and described the pain as dull.  Thoracic extension, lumbar extension, lumbar left lateral flexion, and lumbar right lateral flexion were reduced, but specific measurements were not provided.  

In a March 2007 statement, the Veteran reported his back disability flared-up frequently, keeping him from doing a lot of activities, including sitting, lying down, standing, and bending.  He stated he could not work since he had heart attacks.  

A March 2007 VA outpatient treatment record notes the Veteran complained of chronic low back pain.  

In a November 2007 substantive appeal, the Veteran reported his back pain interfered with sleeping, standing, sitting, bending, and squatting.  

A February 2008 VA telephone encounter note reflects the Veteran complained of back and hip pain.  A February 2008 primary care note indicates he complained of worsening low back pain that radiated down both legs.  His gait was normal.  He reported the pain was persisting later in February 2008.  His back was tender to palpation in the thoracic and lumbar areas. 

In examining this evidence under the General Rating Formula, the Board concludes that it does not more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even when considering the Veteran's complaints of pain.  Physical examination on November 2006 VA examination revealed that with pain, the Veteran's forward flexion was limited to 50 degrees.  There also was no ankylosis noted.  While the chiropractic treatment records note a limitation of motion, no measurements were provided, and there is no suggestion forward flexion was limited to 30 degrees or less.  Even when considering the Veteran's complaints of pain with functional loss, the evidence most nearly approximates the Veteran had forward flexion between 30 and 60 degrees, which is included in the criteria for a 20 percent rating.  Subtracting 20 percent from the pre-aggravation baseline of 20 percent results in the noncompensable rating currently assigned prior to March 6, 2008.  It was not factually ascertainable prior to March 6, 2008 that the Veteran's disability manifested in forward flexion to 30 degrees or less.
Regarding the Formula for Rating Based on Incapacitating Episodes, the evidence also does not reflect findings warranting a higher 40 percent rating, which would result in an increased 20 percent rating due to the pre-aggravation baseline of 20 percent, prior to March 6, 2008.  On November 2006 VA examination, the Veteran reported he had monthly flare-ups that lasted 1 to 2 weeks during which he rested his back, but the examiner indicated the Veteran did not have any incapacitating episodes during the prior year.  It is notable that an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician, and the Veteran reported he was not receiving treatment for his low back at the time of the examination and had not for years.  Accordingly, while the Veteran reported having flare-ups that required rest, these episodes do not qualify as incapacitating pursuant to the pertinent criteria, since a physician did not prescribe the Veteran bed rest to treat back pain.  Thus, a preponderance of the evidence is against a finding that the Veteran experienced incapacitating episodes of at least a four-week duration during a twelve month time period prior to March 6, 2008.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for the orthopedic manifestations of his lumbar spine disability prior to March 6, 2008.  While the symptomatology met the criteria for a 20 percent rating under the General Rating Formula, the assigned rating can only reflect the degree of disability over and above the pre-aggravation baseline of 20 percent pursuant to 38 C.F.R. § 3.322.  Accordingly, a compensable rating is not warranted prior to March 6, 2008.  

Orthopedic Manifestations From March 6, 2008 to Prior to August 25, 2008

A March 6, 2008 VA physical therapy consultation report notes the Veteran complained of constant back pain.  The back pain was aggravated by any movement, static positions, and having his leg propped up when sitting.  It was briefly relieved by lying down.  At the time of the consultation, he rated the pain as 7 out of 10.  At its worst, it reached a severity of 9 out of 10.  While describing the Veteran's current level of function, the physical therapist noted the Veteran was unable to work outside of his home or in his home.  The Veteran reported he was unable to work.  It is not clear what role, if any, the back disability played in such limitation of function.  He was noted to have difficulty sleeping, walking, and performing daily activities.  On examination, he stood in a flexed position and was unable to self-correct.  There was decreased lordosis and thoracic kyphosis.  He was unable to stand in a neutral position.  Lumbar flexion caused pain at 10 degrees.  Lumbar extension was to -5 degrees.  A right-side bend caused pain at 7 degrees.  A left side bend caused pain at 5 degrees.  There was moderate to severe tenderness. The treatment plan included icing, exercising, and transcutaneous electrical nerve simulation (TENS).  

In a March 2008 application for SSA benefits, the Veteran indicated his history of heart attacks, back pain, depression, and diabetes prevented him from working.  An SSA employee noted he needed to stand up to relieve pressure on his back during a 90-minute interview that was part of the application process.  In the application, he reported back pain flare-ups interfered with sitting, standing, or walking for extended periods.  His disabilities prevented him from lifting more than 10 pounds and walking more than one city block.  The Veteran reported having constant pain in multiple parts of his body, including the back.  He reported he used muscle relaxers and electrode therapy to relieve it.  The pain prevented him from playing basketball and baseball, working, running, and jumping.  He also had difficulty dressing himself and bathing.  In a function report, the Veteran's wife reported his back pain and chest pains woke him up at night.  She reported back flare-ups made it difficult for him to squat and tie his shoes.  She also noted his pain made it hard for him to get around and prevented him from sitting for too long.  The back pain also prevented him from playing basketball.  She indicated the back disability also interfered with his ability to bend, stand, walk, sit, kneel, walk up and down stairs, and complete tasks using his hands.

A March 2008 VA outpatient treatment record notes the Veteran complained of back pain.  He reported he was doing a little better, but still had chronic pain.  In June 2008, he reported his back pain had been fairly well controlled with medication.  

As explained above, pursuant to the General Rating Formula, a 50 percent rating, which would result in an increased 30 percent rating for the Veteran's lumbar spine disability after the pre-aggravation baseline of 20 percent is subtracted, is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis was not diagnosed during this period.  The evidence does not more nearly approximate that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, even when considering DeLuca factors of pain, fatigue, weakness, and stiffness with associated functional loss.  The spine was not in a fixed position, and while the Veteran and his wife reported his lumbar spine disability caused pain and functional impairments, there is no indication he experienced any of the symptoms of unfavorable ankylosis.

Regarding evaluation under the Formula for Rating Based on Incapacitating Episodes, the Veteran did not report experiencing any incapacitating episodes during this period, and there are no private or VA treatment records reflecting bed rest prescribed by a physician for back pain from March 6, 2008 to August 25, 2008.  Thus, a preponderance of the evidence is against a finding that the Veteran had incapacitating episodes having a total duration of at least six weeks from March 6, 2008 to August 25, 2008.

The Board notes that in the September 2010 rating decision, the RO incorrectly noted a VA treatment record showing improvement in thoracolumbar spine range of motion was dated August 15, 2008 and assigned a noncompensable rating from that date.  However, the VA treatment record referred to is dated August 25, 2008.  Accordingly, the Board concludes that the evidence of record supports the award of an increased 20 percent rating for the Veteran's back disability from August 15, 2008 to August 25, 2008.  The Board notes the awarded increased rating for a 10-day period will ultimately not result in additional compensation as it falls within the same month as the effective date for the staged, noncompensable rating already assigned.

In summary, the Board concludes that a preponderance of the evidence supports a finding that the Veteran is entitled to a 20 percent rating, but no higher for the orthopedic manifestations of his lumbar spine disability from March 6, 2008 to prior to August 25, 2008.  While the symptomatology met the criteria for a 40 percent rating under the General Rating Formula, the assigned rating can only reflect the degree of disability over and above the pre-aggravation baseline of 20 percent pursuant to 38 C.F.R. § 3.322.  As the symptomatology more nearly approximates a 40 percent rating, but no higher, which is 20 percent over and above the pre-aggravation baseline of 20 percent, a rating in excess of 20 percent is not warranted from March 6, 2008 to prior to August 25, 2008.  

Orthopedic Manifestations from August 25, 2008

An August 25, 2008 pain consultation report notes the Veteran reported his back pain interfered with his daily activities.  He rated the average pain level as 8 out of 10.  At the time of the evaluation, he rated it as 5 out of 10.  Walking, sitting, lying down, bending, and stooping made the pain worse.  On examination, his gait was antalgic.  Flexion was to 120 degrees with pain; extension was to 20 degrees with pain; right tilting was to 30 degrees with pain; and left tilting was to 35 degrees with pain.  Right and left rotation ranges were to 45 degrees.  Lumbar spondylosis, lumbar stenosis, lumbago, and bilateral leg pain were diagnosed.  An October 2008 telephone encounter note notes the Veteran complained of low back pain radiating to the umbilical area and groin.  He rated the pain as 7 to 8 out of 10 for the prior two days.  

On March 2009 VA examination, DDD, DJD, and spinal stenosis with radicular symptoms were diagnosed.  The Veteran reported his pain was progressively worse since onset.  He described a constant moderate-to-severe, stabbing pain that radiated to the buttock and ankles.  There was also decreased motion, but not fatigue or weakness.  There were not flare-ups of spinal conditions or incapacitating episodes of spine disease.  He was able to walk a quarter of a mile.  Examination revealed an abnormal posture.  The examiner noted his stance was flexed.  There were not abnormal spinal curvatures.  There were objective abnormalities of the thoracic sacrospinalis, including spasms, guarding, and pain with motion on the left and right.  The examiner indicated the abnormalities were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  On range-of-motion testing, flexion was to 90 degrees; extension was to 15 degrees; left lateral flexion was to 25 degrees; left lateral rotation was to 35 degrees; right lateral flexion was to 20 degrees; and right lateral rotation was to 10 degrees.  There was objective evidence of pain.  There were not additional limitations after three repetitions, but there was objective evidence of pain.  The examiner opined the back disability had significant effects on the Veteran's usual occupation and would require being assigned different duties because it caused decreased mobility, problems with lifting and carrying, and pain.  The examiner indicated there would be no impact on sedentary employment because such jobs allow for change of position.  She opined the back disability also interfered with his usual daily activities, including having a mild effect on recreation and traveling, a moderate effect on chores and shopping, and severe effect on exercise and sports.

In an August 2009 statement, the Veteran reported he is only able to stand for short periods due to his back disability.

In a July 2010 notice of disagreement, the Veteran argued he was entitled to compensation for his back disability.  He asserted a VA treatment provider told him his back disability warranted a 60 to 80 percent rating.  He noted he had daily pain and aggravation.

A September 2010 VA outpatient treatment record notes the Veteran's back pain was controlled with medication.

In a November 2010 substantive appeal, the Veteran argued he was entitled to additional compensation for his back disability.  He reported he had constant severe pain that limited his activities.

In a December 2010 statement, the Veteran's wife contended the Veteran's back disability had not improved.  She reported she witnessed him experience pain every night.  She stated that during flare-ups, he vomited, lay in bed for days, and could not even walk half a block without taking a rest.

A February 2011 VA emergency department triage note reflects the Veteran complained of severe back pain that had lasted three days.  He also had nausea and dry heaves.  He stated the pain made it hard to breath.  Bronchitis was diagnosed.

On February 2011 VA examination, the Veteran reported his back disability caused a mild, constant pain that radiated to the ankles.  He also reported fatigue, decreased motion, stiffness, and weakness.  He also reported having severe flare-ups that occurred every 5 to 6 months and lasted between 2 and 4 weeks.  During those periods, he was unable to do any activity.  The examiner indicated there were incapacitating episodes of spine disease, noting the Veteran reported he was flat on his back for one day 2 to 3 times during the prior year.  In a separate portion of the examination report, the examiner noted there were not incapacitating episodes due to IVDS.  Examination showed the Veteran's posture was normal, but his gait was antalgic.  There were no abnormal spine curvatures.  The examiner noted tenderness of the left thoracolumbar sacrospinalis muscle, but found the tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  On range-of-motion testing, flexion was to 35 degrees, extension was to 12 degrees, left lateral flexion was to 8 degrees, left lateral rotation was to 20 degrees, right lateral flexion was to 12 degrees, and right lateral rotation was to 20 degrees.  There was objective evidence of pain.  There were not additional limitations after three repetitions, but there was objective evidence of pain.  The Veteran reported he had not worked for 2 to 5 years.  The examiner noted he reported he was disabled due to his back pain.  The examiner suggested the back disability had an effect on the Veteran's employability, noting it would cause increased absenteeism.  The examiner also noted decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain would also affect occupational activity.  Regarding the disability's effect on daily activities, the examiner noted the Veteran reported he is not able to exercise, play sports, do chores, drive, or do other recreational activities.  

A March 2012 VA primary care note notes the Veteran's back range of motion in flexion was intact.  He had discomfort with straightening back up.  He continued to be prescribed pain medication.  A September 2013 nursing outpatient note notes he complained of back pain.  The accompanying primary care note described the back pain as chronic but stable.

On December 2015 VA examination, degenerative arthritis of the spine, IVDS, and spinal stenosis were diagnosed.  The Veteran reported he had constant low back pain that radiated down his legs.  He also reported he had flare-ups caused by standing, walking, sitting too long, or standing too long.  He stated he could not do too much due to the pain.  Examination showed flexion was to 90 degrees; extension was to 5 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees; and left lateral rotation was to 20 degrees.  There was evidence of pain during the testing.  The examiner indicated the abnormal range of motion itself did not contribute to a functional loss.  The examiner noted the pain also does not result in or cause functional loss.  There was evidence of pain with weight-bearing.  There were not additional limitations after three repetitions, but there was objective evidence of pain.  The examiner noted the examination was conducted during a flare-up and indicated pain, weakness, and lack of endurance significantly limited functional ability.  As the range-of-motion testing occurred during a flare-up, it reflected the range of motion limited by a flare-up.  The examiner indicated the Veteran was not examined immediately after repetitive use over time but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner indicated it would be mere speculation to state whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time.  There was not guarding or muscle spasm of the thoracolumbar spine.  Additional factors contributing to disability included disturbance of locomotion, interference with sitting, and interference with standing.  The examiner noted the Veteran walked with an antalgic gait and moved slowly when changing positions.  There was not ankylosis of the spine.  The examiner indicated the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  The examiner indicated the back disability impacted the Veteran's ability to work, noting the Veteran stated it would affect his ability to bend, squat, twist, and turn.

In examining this evidence under the General Rating Formula, the Board concludes that it does not more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even when considering the Veteran's complaints of pain and limitations of function.  Physical examination revealed that with pain, the Veteran's forward flexion was to 120 degrees on August 25, 2009, 90 degrees in March 2009, 35 degrees in February 2011, "intact" in March 2012, and to 90 degrees in December 2015 despite objective evidence of pain.  Notably, the December 2015 examiner conducted the range-of-motion testing during a flare-up.  There also was no ankylosis noted.  Even when considering the Veteran's complaints of pain with functional loss, the evidence most nearly approximates the Veteran had forward flexion between 30 and 60 degrees, which is included in the criteria for a 20 percent rating.  Subtracting 20 percent from the pre-aggravation baseline of 20 percent results in a noncompensable rating from August 25, 2008.  It is not factually ascertainable that from August 25, 2008, the Veteran's disability has manifested in forward flexion to 30 degrees or less.

Regarding the Formula for Rating Based on Incapacitating Episodes, the evidence also does not reflect findings warranting a 40 percent rating, which would result in an increased 20 percent rating due to the pre-aggravation baseline of 20 percent from August 25, 2008.  The Veteran's wife reported back pain flare-ups caused the Veteran to lay in bed for days.  On February 2011 VA examination, the Veteran reported he had flare-ups that occurred every 5 to 6 months and lasted 2 to 4 weeks and prevented him from taking part in any activities.  The examiner noted there were incapacitating episodes of spine disease, noting the Veteran reported he was flat on his back for one day 2 to three times during the prior years.  However, the February 2011 examiner also indicated there were not incapacitating episodes due to IVDS.  It is notable that an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician, and there's no indication such bed rest has been prescribed.  Accordingly, while the Veteran and his wife reported he has flare-ups that require rest and prevent certain activities, these episodes do not qualify as incapacitating pursuant to the pertinent criteria, since a physician did not prescribe the Veteran bed rest to treat back pain.  Thus, a preponderance of the evidence is against a finding that the Veteran has experienced incapacitating episodes of at least a four-week duration during a twelve month time from August 25, 2008.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for the orthopedic manifestations of his lumbar spine disability from August 25, 2008.  While the symptomatology meets the criteria for a 20 percent rating under General Rating Formula, the assigned rating can only reflect the degree of disability over and above the pre-aggravation baseline of 20 percent pursuant to 38 C.F.R. § 3.322.  Accordingly, a compensable rating is not warranted from August 25, 2008.  

Neurological Manifestations

On November 2006 VA examination, the Veteran reported he had numbness, tingling, and frequent twitching in both legs.  The examiner indicated there was not a history of urinary incontinence, urinary urgency, urinary retention, nocturia, fecal incontinence, obstipation, leg or foot weakness, falls, or unsteadiness.  There was a history of erectile dysfunction, numbness, paresthesia, visual dysfunction, and dizziness, but the examiner opined these symptoms were unrelated to the claimed back disability.  He explained the Veteran reported his blurry vision, erectile dysfunction, and dizziness were caused by medication for a heart disability.  On examination, his gait was normal.  A sensory examination of the upper extremities was normal.  Sensation to vibration of two toes on the right was absent, but the rest of the sensory evaluation of the lower extremities was normal.  A reflex examination showed his biceps, brachioradialis, knee jerk, and plantar flexion were normal.  His triceps and ankle jerk were hypoactive.

As noted, the January 2007 private chiropractic record notes the Veteran complained of constant hip and left leg pain.

A February 2008 VA telephone encounter note reflects the Veteran complained of back and hip pain.  A February 2008 primary care note shows he complained of worsening low back pain that radiated down both legs.  He reported the left leg pain occasionally radiated to the ankle and that his left leg gave out at times.  He did not have bowel or bladder problems.  An examination of the extremities showed trace edema.  Motor and sensory evaluations were normal.  His gait was normal.  A March 2008 VA physical therapy consultation report notes he complained of constant back pain and intermittent pain down his left lower extremity.  He reported both legs twitched at night, and his left leg was sometimes numb.  He also had intermittent sensations of burning in both legs.  He reported the left leg gave out at times.  He denied bowel or bladder incontinence, but an increase in urination during increased pain.  On examination, he had decreased reflexes on the left lower extremity and mild strength loss in plantar flexion on the left.  The August 2008 VA pain consultation report notes he reported having bilateral leg pain, which seemed to increase with the back pain.  The pain occasionally radiated to the bottom of his feet.  He also had numbness and a burning sensation at times.  On examination, motor function was 5/5 in the lower extremities.  His sensory to touch was intact.  Deep tendon reflexes were rated 2/4 in the lower extremities.  Bilateral leg pain was diagnosed.

On March 2009 VA examination, radicular symptoms were diagnosed.  The examiner indicated there was not a history of urinary incontinence, urinary urgency, urinary retention, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  A motor examination of the lower extremities was normal except for that the left great toe was rated as 4/5 for active movement against some resistance.  A sensory examination of the upper and lower extremities was normal, except that the sensation to vibration on the left lower extremity was impaired.  A reflex examination of the upper and lower extremities was normal except the left ankle jerk was hypoactive.

On February 2011 VA examination, the Veteran reported his back pain radiated to the ankles.  The examiner indicated there was not a history of urinary incontinence, urinary urgency, urinary retention, fecal incontinence, obstipation, erectile dysfunction, numbness, leg or foot weakness, falls, or unsteadiness.  There was a history of urinary frequency, nocturia, and paresthesia, and the examiner opined the etiology of these symptoms was related to the claimed disability.  Sensory examination findings of the upper and lower extremities revealed normal vibration, position sense, pain or pinprick, and light touch.  There were no dysesthesias.  Motor examination of the upper and lower extremities was normal. 

A March 2012 VA primary care note reflects the motor and sensory functions of the Veteran's legs were grossly intact.  

On December 1, 2015 VA examination, the Veteran walked with an antalgic gait.  Hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion muscle testing showed they had active movement against some resistance.  Great toe extension was normal.  A reflex examination was normal.  A sensory examination of the thighs, knees, and ankles was normal.  Sensation in the feet/toes was decreased.  The examiner indicated the Veteran had radiculopathy that was moderate in severity on both sides.  The symptoms included moderate intermittent pain, moderate paresthesia and/or dysesthesias, and moderate numbness.  The Veteran did not have any other neurologic abnormalities or findings related to the back disability.   

In examining this evidence, the Board concludes that the preponderance of the evidence is against a finding the radiculopathy of the left and right lower extremities more nearly approximate moderate incomplete paralysis of the sciatic nerve prior to December 1, 2015.  During this period, the Veteran reported leg pain, numbness, tingling, and weakness in the left leg that caused him to fall at times. However, the objective medical evidence did not show his symptoms were more than mild in nature during this period.  On November 2006 examination, his gait was normal.  Sensation to vibration of two toes on the right was absent, but the rest of the sensory evaluation of the lower extremities was normal.  A reflex examination showed his biceps, brachioradialis, knee jerk, and plantar flexion were normal.  His triceps and ankle jerk were hypoactive.  February 2008 motor and sensory evaluations were normal.  In March 2008, he had decreased reflexes on the left lower extremity and mild strength loss in plantar flexion on the left.  However, the August 2008 pain consultation report notes motor function was 5/5 in the lower extremities.  His sensory to touch was intact.  Deep tendon reflexes were rated 2/4 in the lower extremities, and bilateral leg pain was diagnosed.  In addition, on March 2009 VA examination, the motor examination of the lower extremities was normal except for that the left great toe was rated as 4/5 for active movement against some resistance.  A sensory examination of the upper and lower extremities was normal, except that the sensation to vibration on the left lower extremity was impaired.  A reflex examination of the upper and lower extremities was normal except the left ankle jerk was hypoactive.  And notably, the February 2011 VA examination report and March 2012 VA primary care note reflect the motor and sensory functions of the Veteran's legs were grossly intact.  Accordingly, prior to December 1, 2015, the Veteran's objective neurological symptoms of the left and right lower extremities were mostly sensory in nature.  Thus, a preponderance of the evidence is against a finding that the Veteran's radiculopathy of the left and right lower extremities more nearly approximate the criteria for a disability rating in excess of 10 percent prior to December 1, 2015.

The Board concludes that the preponderance of the evidence is against a finding the radiculopathy of the left and right lower extremities more nearly approximate severe incomplete paralysis of the sciatic nerve from  December 1, 2015.  The VA examiner indicated the radiculopathy of the lower extremities was moderate in nature.  The symptoms included moderate intermittent pain, moderate paresthesia and/or dysesthesias, and moderate numbness.  Thus, a preponderance of the evidence is against a finding that the radiculopathy of the lower extremities is severe in nature from December 1, 2015.  Accordingly, a disability rating in excess of 20 percent from December 1, 2015 for the radiculopathy of the left and right lower extremities is not warranted.

The Board has also considered whether there are any other associated objective neurologic abnormalities, including bowel or bladder impairment, which might warrant separate ratings under an appropriate diagnostic code.  However, although the Veteran reported a change in bladder habits in January 2007, an increase in urination during increased pain in March 2008, and was noted to have urinary frequency and nocturia on February 2011 examination, he was found to not have any other neurologic abnormalities related to a thoracolumbar spine condition, such as bowel or bladder problems, on December 2015 examination.  Notably, the November 2006 and March 2009 VA examiners also did not indicate his lumbar spine disability caused a bladder disability.  A February 2008 VA treatment note also notes he did not have bowel or bladder problems.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has separate compensable bladder dysfunction due to his back disability at any time during the appeal period. 

The Board recognizes the Veteran's and his wife's assertions that he is entitled to higher ratings for his service-connected lumbar spine disability and its neurological manifestations during the period on appeal.  Regardless, the evidence of record does not demonstrate that the Veteran or his wife have the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to ratings in excess of 10 percent for the radiculopathy of the lower extremities prior to December 1, 2015 and ratings in excess of 20 percent from that date.

The Board has also considered whether any further staged ratings are appropriate for the back and bilateral lower extremities.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the record does not indicate any further significant increase or decrease in the Veteran's symptoms than what is reflected by the staged ratings being assigned.  Accordingly, further staged ratings are not warranted.

Extraschedular Consideration and TDIU

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's lumbar spine disability has been manifested by pain, limitation of motion, fatigue, weakness, and radiculopathy of the lower extremities.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a combined with DeLuca considerations appropriately contemplate the Veteran's lumbar spine symptoms.  Hence, the rating criteria reasonably describe the Veteran's lumbar spine disability.  In short, there is no indication in the record that the average industrial impairment from his lumbar spine disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran's only service-connected disabilities are the lumbar spine disability and associated radiculopathy of the lower extremities and there is no indication that the collective impact of symptoms of the Veteran's service-connected disabilities causes an exceptional or unusual disability picture.  See Mittleider v. West, 11 Vet. App. 181 (1998); Cantrell v. Shulkin, No. 15-3439, 2017 U.S. App. Vet. Claims LEXIS 537, *1 (Apr. 18, 2017).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities.  

Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board recognizes that the Veteran sought SSA disability benefits due, in part, to his low back disability, that the Veteran told the February 2011 VA examiner he is disabled due to his back pain, and the VA examiners opined the back disability would impact his ability to perform certain employment activities, but the Veteran previously reported he stopped working due to a non-service connected heart condition.  Notably, in the March 2007 statement, he reported he could not work after having multiple heart attacks.  In addition, the February 2011 examiner considered the Veteran's lay reports that his back pain prevented him from working, but upon examination and review of the record, opined the overall effect on his employability would be absenteeism, not unemployability.  This opinion is supported by the other evidence of record, which indicates he is unemployable due to a non-service connected heart condition.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim, and further consideration of TDIU is not warranted.


ORDER

An increased rating of 20 percent for the lumbar spine disability is granted from August 15, 2008 to prior to August 25, 2008, subject to the regulations governing payment of monetary awards; a compensable rating prior to March 6, 2008, rating in excess of 20 percent from March 6, 2008, to prior to August 25, 2008, and a compensable rating from August 25, 2008, are denied.

A rating in excess of 10 percent for radiculopathy of the left lower extremity prior to December 1, 2015 and rating in excess of 20 percent from December 1, 2015 are denied.  

A rating in excess of 10 percent for radiculopathy of the right lower extremity prior to December 1, 2015 and rating in excess of 20 percent from December 1, 2015 are denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


